By the Court, Jewett, J.
The only question is whether Jacob Burghart could be sued in this action by a long summons. 8f sued alone in Onondaga county, a short summons or attachment would be the only proper process, and any other would be void. (Thompson v. Sayre, 1 Denio, 175.) In Harriott v. Van Cott, (5 Hill, 285,) it is intimated that such process as was issued in this case would probably be regular against joint debtors, where one was a non-resident. Mr. Cowen, in his Treatise (1 Cowen’s Tr. 462) expresses the opinion that a warrant, which when that treatise was published was the proper process against a non-resident, would not be regular without special cause shewn when the non-resident was sued jointly with resident defendants; and he likens it to the case of one of several defendants who, if he were a sole defendant, would be privileged against being sued in a particular manner, but when prosecuted with others, may be proceeded against in the ordinary way. This I think is the true rule.
Judgment affirmed.-